Citation Nr: 0638585	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-24 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for deficient color 
perception (color blindness). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1942 to December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa. 

The case was brought before the Board in January 2006, at 
which time it was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claims, to include affording him a VA 
examination. The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, this claim must once again be remanded because 
the RO did not comply with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998). When the Board last remanded the claim in January 
2006, it was, among other reasons, for the purpose of 
allowing the agency of original jurisdiction (AOJ) to afford 
the veteran a VA examination to determine and opine on 
several medical questions. 

The VA examiner was to opine on whether the veteran's color-
blindness was a congenital defect or an acquired disease 
occurring by some remote incident of military service. To the 
extent the condition was found to be congenital, the Remand 
instructions required a medical opinion as to whether the 
veteran's condition was aggravated beyond natural progression 
by any remote incident of service.

The veteran was afforded a VA examination in July 2006 where 
the examiner concluded the veteran's impaired color vision 
was a "congenital anomaly," which "is not at least as 
likely as not related to service activity." The examiner did 
not proffer an opinion as to whether the veteran's impaired 
color vision aggravated beyond natural progression by any 
remote incident of service.

In general, congenital or developmental defects are not 
diseases or injuries for the purposes of service connection.  
38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  However, the VA Office of General 
Counsel held that service connection may be granted for a 
congenital disorder on the basis of in-service aggravation.  
See VAOPGCPREC 82- 90, 55 Fed. Reg. 45,711 (1990) [a reissue 
of General Counsel Opinion 01-85 (March 5, 1985)].  In that 
opinion, it was noted that a disease considered by medical 
authorities to be of congenital, familial (or hereditary) 
origin by its very nature preexists a claimants' military 
service, but that service connection for such diseases could 
be granted if manifestations of the disease in service 
constituted aggravation of the condition.  See also Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514- 15 (1993).  Accordingly, the crucial 
inquiry here is whether any remote incident of the veteran's 
military service aggravated his color blindness beyond the 
natural progression of the condition. This is a medical 
inquiry and, therefore, clarification of the examiner's 
opinion is indicated.



Accordingly, the case is REMANDED for the following action:

1. Request a supplemental opinion from the 
July 2006 VA examiner, Dr. A., for the 
claimed condition of color-blindness to 
determine whether the veteran's condition 
(a) increased in severity during service, 
and, if so, (b) whether the increase in 
severity was due to the natural progress 
of the condition. The claims folder must 
be reviewed by the examiner and the 
examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation. 

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



